Citation Nr: 1133875	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-22 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for scar, residual of laceration, right lower leg.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of right leg injury, transected saphenous nerve.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the VA RO, which granted service connection for a scar as a residual of a right leg injury, and assigned a 10 percent disability evaluation, effective April 28, 2005.  In a June 2007 rating decision, the RO granted a separate 10 percent rating for neurological residuals of the right leg injury, effective April 28, 2005.  The Board has listed these issues separately, as both are under appeal independently, although they are manifestations of the same in-service injury.

These issues were remanded by the Board for further development in May 2008 and November 2009.

The Board notes that additional medical evidence was submitted after the December 2010 supplemental statement of the case (SSOC) was issued.  However, as this evidence is duplicative of evidence that was previously associated with the claims file, the Board may proceed to adjudicate the claims accordingly.

Additionally, the Board notes that the Veteran's representative indicated in the September 2009 Informal Hearing Presentation that the Veteran should also be service connected for degenerative joint disease of the right knee.  The Board construes this statement as a claim for service connection.  As such, the issue of entitlement to service connection for degenerative joint disease of the right knee has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran is seeking an increased initial rating for the manifestations of his service-connected right leg disability, including the scar, the nerve involvement, as well as any issues related to his knee.  He has also suggested that an extraschedular rating is warranted.  See November 2007 representative statement.  A review of the claims folder reveals that the issues surrounding the Veteran's right leg are not yet ready for final adjudication.

Most recently, these issues were remanded by the Board in November 2009.  In this determination, it was requested that the Veteran identify all post-service private and VA treatment related to his service-connected right leg, to specifically include that from an orthopedic doctor who treated the Veteran on or around December 2005.  It was then requested that, once all of these identified records were associated with the claims folder, an addendum to the June 2008 VA examination report be obtained that addresses all manifestations of the Veteran's service-connected right leg disability, including orthopedic symptoms.  The examiner was asked to comment on the July 2005 private MRI report that suggested that certain symptoms are related to "blunt injury."

In November 2010, a VA addendum was provided.  The examiner noted that he reviewed the claims file as necessary, with pertinent records including a June 7, 2008, examination report and MRI findings from July 26, 2005.  The examiner noted that findings from the MRI on July 26, 2005, are detailed as "small areas of fluid type signal adjacent to the anteromedial surface of the right tibia" and that "the imaging pattern is not specific, but may be seen with shin splints of blunt injury."  The examiner noted that the radiologist went on to state that these findings should be correlated clinically and that there was no evidence of stress fracture.  This MRI was documented in the June 7, 2008, examination report.  The examiner noted that, as the claimed injury occurred in 1970, in his medical opinion, any periosteal fluid/edema generated from that trauma should have been reabsorbed by the body and not still be present over 35 years later.  He further stated that, certainly, MRI appreciates soft tissue edema/swelling and fluid collections from acute trauma, as described, but these findings being related to such a remote traumatic event are less likely than not.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In this case, it was specifically requested in the November 2009 remand that an addendum be provided that addresses all manifestations of the Veteran's service-connected right leg disability, including orthopedic symptoms.  While the November 2010 addendum discussed the July 2005 MRI report, this addendum did not discuss all manifestations of the Veteran's service-connected right leg disability, including orthopedic symptoms.  As such, the Board finds that a violation of Stegall has occurred and this issue must regrettably be remanded once again.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, in consideration of the aforementioned Stegall violation, and in light of the fact that it has been over 3 years since the Veteran underwent a thorough VA examination for these service-connected disabilities, the Board finds that the Veteran should be scheduled for a new VA examination to determine the current severity of his service-connected scar, residual of laceration, right lower leg and his service-connected residuals of right leg injury, transected saphenous nerve.  In addition to determining the severity of these disabilities, the examiner should also determine any residual disabilities of the right leg that have been caused or aggravated by these service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current severity of his scar, residual of laceration of the right lower leg and his residuals of right leg injury, transected saphenous nerve.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  The Veteran's prior medical history and examinations must be considered in evaluating the Veteran's disabilities, and the Veteran's current disabilities must be described in detail.  This examination must be accurate and fully descriptive with emphasis on the limitation of the activity imposed by the disabling conditions and any functional limitations or loss resulting from these disabilities.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should note all dermal, orthopedic, and neurological symptoms relating to the Veteran's service-connected scar, residual of laceration of the right lower leg and his service-connected residuals of right leg injury, transected saphenous nerve.  The examiner should determine any residual disabilities of the right leg that have been caused or aggravated by these service-connected disabilities.  The examiner should specifically consider whether the symptoms or disabilities resulting in the Veteran's right knee replacement were caused or aggravated by his service-connected right leg disabilities.  Additionally, the examiner should provide an opinion concerning the impact of these service-connected disabilities on the Veteran's ability to work and maintain employment, and note any relevant periods of hospitalization. 
The complete rationale for any opinions expressed should be provided.

2. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to each claim.  If the benefits sought on appeal remain denied, he and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


